Exhibit 99.1 UNITED WESTERN BANCORP, INC. 401(k) PLAN Denver, Colorado FINANCIAL STATEMENTS December 31, 2009 and 2008 UNITED WESTERN BANCORP, INC. 401(k) PLAN Denver, Colorado FINANCIAL STATEMENTS December 31, 2009 and 2008 CONTENTS REPORT OF INDEPENDENT AUDITORS 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULE SCHEDULE H – PART IV, LINE 4i – SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2009 13 REPORT OF INDEPENDENT AUDITORS To the Audit Committee United Western Bancorp, Inc. 401(k) Denver, Colorado We have audited the accompanying statements of net assets available for benefits of United Western Bancorp, Inc. 401(k) Plan (“the Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008 and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2009 financial statements taken as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP Oak Brook, Illinois June 28, 2010 1. UNITED WESTERN BANCORP, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 ASSETS Investments at fair value $ $ Total assets LIABILITIES Excess contributions Total liabilities NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to financial statements. 2. UNITED WESTERN BANCORP, INC. 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December31, 2009 Additions to net assets attributable to: Investment income Interest and dividends $ Net appreciation in fair value of investments Contributions: Participants Employer Amounts rolled over from other plans Total additions Deductions from net assets attributable to: Benefits paid to participants Service charges Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. 3. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1 - PLAN DESCRIPTION The following description of the United Western Bancorp, Inc. 401(k) Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the plan document for a more complete description of the Plan’s provisions. General and Eligibility:The Plan is a defined contribution plan covering substantially all employees of United Western Bancorp, Inc. and subsidiaries (the “Company”, “Plan Sponsor”, or “Employer”) who have attained age 21.The Company acts as the plan administrator.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Contributions and Investment Options:Participants may elect to contribute an amount of their compensation not to exceed a maximum allowed by federal regulations.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans.The Company makes a matching contribution equal to 50% of the Participant’s elective deferral contribution, not to exceed 6% of the Participant’s eligible compensation.The Company also may make discretionary contributions to the Plan.No discretionary contributions were made in 2009.Upon enrollment in the Plan, a Participant may direct employee and employer contributions in any of the investment options offered by the Plan.Participants may change their investment options at any time. Based upon discriminatory testing required by the IRS, certain Plan Participants have contributed amounts in excess of nondiscriminatory limits for the plan years ended December31, 2009 and 2008.These amounts, $20,459 and $17,490, were reflected as excess contributions payable as of December 31, 2009 and 2008, respectively. Participant Accounts: Each Participant’s account is credited with the Participant’s rollover contribution, Participant’s elective deferral contribution, the Company matching contribution and discretionary contributions, if any, and allocation of Plan earnings or losses thereon and service charges.Allocations are based on Participant earnings or account balances, as defined in the Plan.The benefit to which a Participant is entitled is the benefit that can be provided from the Participant’s vested account. Vesting:Participants are immediately vested in their elective salary deferral contributions plus earnings thereon.Employer contributions vest as follows: 20% after the completion of one year of service, 40% after the completion of two years of service, and 100% after the completion of three years of service.In the event of Plan termination, death, attainment of normal retirement age or permanent or total disability, Participants will become 100% vested in their account balances. Payment of Benefits: Withdrawals from the Plan may be made by a Participant or beneficiary upon termination of employment, retirement, disability, death or termination of the Plan.The vested balance of a Participant’s account will be distributed to the Participant or beneficiaries in a lump sum or rollover into another qualified plan.Benefits are recorded when paid. (Continued) 4. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 1 - PLAN DESCRIPTION (Continued) Participant Loans:Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum equal to the lesser of $50,000, reduced by the highest outstanding loan balance during the preceding 12 months or 50% of their vested account balance.The Plan document states the maximum term of the loan is five years from the date of the loan, unless such loan is used to acquire a dwelling unit which, within a reasonable time (determined at the time the loan is made), will be used as the principal residence of the Participant.The loans are secured by the balance in the Participant’s account and accrue interest at a fixed rate, which are based on the prime rate of interest at the inception date of the loan plus 1%.Such rates ranged from 4.25% to 9.25% at December 31, 2009.Principal and interest are payable through semimonthly payroll deductions. Forfeitures:Forfeitures, as defined by the Plan, are first made available to reinstate previously forfeited account balances of former Participants who were reemployed by the Company before a one-year break in service occurs.Remaining forfeitures, if any, are allocated to reduce future Company matching contributions.At December 31, 2009, forfeitures to be used as future Company matching contributions were $74,693. Operating Expenses:Substantially all expenses of maintaining the Plan are paid by the Company. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Standards Codification:The Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) became effective on July 1, 2009.At that date, the ASC became FASB’s officially recognized source of authoritative U.S. generally accepted accounting principles (“GAAP”) applicable to all public and non-public non-governmental entities, superseding existing FASB, American Institute of Certified Public Accountants, Emerging Issues Task Force (“EITF”) and related literature.Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.All other accounting literature is considered non-authoritative.The switch to the ASC affects the way reporting entities refer to U.S. GAAP in financial statements and accounting policies.Existing GAAP prior to the effective date of the ASC was not altered in compilation of the ASC.Citing particular content in the ASC involves specifying the unique numeric path to the content through the Topic, Subtopic, Section and Paragraph structure. Basis of Accounting:The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates:The preparation of financial statements in conformity with generally accepted accounting principles requires plan management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from those estimates. (Continued) 5. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Adoption of New Accounting Standards:ASC Topic 820, “Fair Value Measurements and Disclosures.” New authoritative accounting guidance under ASC Topic 820, “Fair Value Measurements and Disclosures,” affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. ASC Topic 820 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. The new accounting guidance amended prior guidance to expand certain disclosure requirements. The Plan adopted the new authoritative accounting guidance under ASC Topic 820 as of January 1, 2009.See Investment valuation and income recognition section for additional information. Effect of Newly Issued But Not Yet Effective Accounting Standards:ASUNo. 2010-06, “Fair Value Measurements and Disclosures (Topic820) - Improving Disclosures About Fair Value Measurements.”ASU2010-06 requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)company’s should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level3 of the fair value hierarchy will be required for the Plan beginning January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for the Plan on January1, 2010. Investment Valuation and Income Recognition:The Plan’s investments are stated at fair value.Investment transactions are recorded on a trade date basis.Gains and losses on sales of investments are determined using the average-cost method.Interest is recorded when earned.Dividends are recorded on the ex-dividend date. In the Plan’s financial statements, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (exit price) in the principal or most advantageous market for the asset in an orderly transaction between market participants at the measurement date. The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact, and (iv) willing to transact. (Continued) 6. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) To determine fair value often requires the use of valuation techniques that are consistent with the market approach, the income approach, and/or the cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis. The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement cost). Valuation techniques should be consistently applied. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability. Inputs may be observable, meaning those that reflect the assumptions that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources, or unobservable, meaning those that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. In that regard the accounting literature has established a fair value hierarchy that gives the highest priority to quoted prices in active markets for assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1:Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy.The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. Mutual funds and Company Common Stock:Shares of registered investment companies (mutual funds) and Company common stock are reported at fair value based on the quoted market price on nationally recognized securities exchanges (level 1 inputs). (Continued) 7. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Collective Trusts (Stable Value Fund):The fair values of participation units in the stable value fund are based upon the net asset values of such fund, after adjustments to reflect all stable value fund investments at fair value, including direct and indirect interest in fully benefit-responsive contracts, as reported in the audited financial statements of the stable value fund (level 3 inputs).The stable value fund invests in guaranteed investment contracts, synthetic investment contracts, unaffiliated collective trust funds, and unaffiliated money market funds.The stable value fund’s investment objective is to provide participants with stability of principal and to generate a competitive yield, while maintaining a high level of credit quality, liquidity, and interest rate tracking ability.The stable value fund provides for daily redemptions by the Plan and has redemption prices that are determined by the stable value fund’s net asset value per unit. Investment contracts, held by a defined-contribution plan, are required to be reported at fair value.The US Bank Stable Asset Fund is comprised of investment contracts valued at contract value as estimated by the trustee, which approximates fair value.The value of the investment in the US Bank Stable Asset Fund was $888,182 and $616,146 as of December 31, 2009 and 2008, respectively. While Plan’s investment in the US Bank Stable Asset Fund is presented at fair value in the statement of net assets available for benefits, any material difference between the fair value of the Plan’s interests in fully benefit-responsive investment contracts and their contract value is presented as an adjustment line in the statement of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of the Plan’s net assets available for benefits.Contract value represents contributions made to a contract, plus earnings, less participant withdrawals and administrative expenses.Participants in fully benefit-responsive contracts may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The Plan holds an indirect interest in fully benefit-responsive contracts through its investment in a stable value fund.No adjustments from fair value to contract value are presented in the statements of net assets available for benefits, as the amounts of the adjustments have been determined to be immaterial. Participant Loans:Participant loans are valued at amortized costs (level 3 inputs), which includes accrued interest.Management believes amortized cost approximates fair value since each loan is limited to 50% of a participant’s vested account balance upon issuance and the Plan is legally restricted from selling the loans. (Continued) 8. UNITED WESTERN BANCORP, INC. 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investments measured at fair value on a recurring basis as of December 31, 2009 and 2008, are summarized below: Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Investments at December 31, 2009: Mutual funds: Large cap $ $
